Citation Nr: 1127556	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-18 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for residuals of fracture to the right tibia with right knee arthrotomy, post total knee replacement.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the right elbow, status post fracture.

3.  Entitlement to an evaluation in excess of 10 percent for residuals of right pubis and inferior rami fracture (claimed as right hip).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to March 1971 and July 1974 to January 1993.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2003 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, granted an increased rating of 30 percent for the right knee disability, effective February 4, 2003; granted service connection for residuals of a right pubis and inferior rami fracture assigning a 10 percent rating, effective February 4, 2003; and denied an increased rating in excess of 20 percent for degenerative joint disease of the right elbow. 

An informal claim to reopen a claim of service connection for a left knee disability, as secondary to the service-connected right knee disability(based on new and material evidence), has been raised by the record in a January 2010 statement, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010).  The law particularly required VA to obtain any relevant records held by any Federal department or agency. 38 U.S.C.A. § 5103A(b)(3), (c)(3) (West 2002 & Supp. 2010).

The record shows that the Veteran is receiving Social Security Administration (SSA) disability benefits for the disabilities on appeal.  Specifically, a November 2006 VA examination report notes that as of 2006, the Veteran was receiving SSA disability income for his right elbow, right leg (which could potentially involve the right pubis and inferior rami), and total right knee replacement disabilities, among others.  A June 2004 "Disability Consultant Examination" provided by a private physician has been associated with the record.  However, the SSA decision and underlying records from SSA are not in evidence.  The VCAA requires that VA obtain the SSA records, unless it is reasonably certain and documented that such records do not exist or that further efforts to obtain these records would be futile.  38 U.S.C.A. § 5103A(b)(3).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request a copy of the 2006 SSA decision and the records which were the basis of SSA's determination that the Veteran is disabled under SSA criteria, to include medical and examination reports.  Any negative responses received should be noted in the record.  The Veteran also should receive notice of any negative responses and given an opportunity to respond.

2.  Thereafter, the RO should readjudicate the Veteran's claims for increased ratings for his right knee, right elbow, and right pubis and inferior rami disabilities.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

